The only questions presented in this appeal are the sufficiency of the evidence and the prejudice to the case of the defendant in certain remarks made by the county solicitor. A careful examination of the evidence convinces us that there was ample testimony to support the verdict of guilty found by the jury and we are convinced, too, that the objectionable remarks *Page 308 
on the part of the prosecutor were properly stricken by the court, consequently, the judgment is —
Affirmed.
BROWN, C. J., TERRELL, CHAPMAN and THOMAS, JJ., concur.